                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 23277141
Notice of Service of Process                                                                            Date Processed: 06/01/2021

Primary Contact:           Sharon Brooks - MS 08-A
                           The Travelers Companies, Inc.
                           One Tower Square
                           Rm 8MS
                           Hartford, CT 06183-0001

Entity:                                       Travelers Casualty Insurance Company of America
                                              Entity ID Number 2317367
Entity Served:                                Travelers Casualty Insurance Company of America
Title of Action:                              Weil tire & Automotive Inc vs. Travelers Casualty Insurance Company of America
Matter Name/ID:                               Weil tire & Automotive Inc vs. Travelers Casualty Insurance Company of America
                                              (11277494)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Boone County Circuit Court, MO
Case/Reference No:                            21BA-CV01757
Jurisdiction Served:                          Missouri
Date Served on CSC:                           05/28/2021
Answer or Appearance Due:                     30 days
Originally Served On:                         MO - Dept of Commerce and Insurance on 05/26/2021
How Served:                                   Certified Mail
Sender Information:                           Clark L Jones
                                              573-449-2451

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                  EXHIBIT A

                     Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 1 of 9
State of Missouri


Department of Commerce and Insurance                                                                               .a~
                                                                                                                     ,


  TO:      Corporate Secretary (or United States Manager or Last Appointed General Agent) of


           TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
           CSC-LAWYERS INCORPORATION SERVICE CO.
           221 BOLIVAR STREET
           JEFFERSON CITY, MO 65101

  RE:      Court: Boone Co. Circuit Court, Case Number: 21BA-CV01757


   You will take notice that original process in the suit against you, a copy of which is attached hereto and sent to
you by certified mail, was duly served upon you at Jefferson City, Missouri, by serving the same on the Director of
the Department of Commerce and Insurance of the state of Missouri, Dated at Jefferson City, Missouri this
Wednesday, May 26, 2021.




                                                                                ~~ ~~
                                                                 ~                                 y v~ ~
                                                                         Director of Commerce and Insurance




                          301 West High Street, Room 530, P.O. Box 690 /JeffersonCity, Missouri 65102-0690
                                Telephone 573-526-0000/TDD 1-573-526-4536 (Hearing Impaired)
                                                      http://www.dci.mo.gov



                Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 2 of 9
  ;t_b.t;f✓                                                           '       J•

                   IN THE 13TH JUDICIAL CIRCUIT, BOONE COUNTY, MISSOURI
  u ~



 Judge or Division:                                                   Case Number: 21BA-CV01757
                                                                                                                          '
                                                                                                                              RECEIPT DATE
 JEFF HARRIS
 Plaintiff/Petitioner:                                                Plaintiff's/Petitioner's Attorney/Address               MAY 2 6 20 21
  WEIL TIRE AND AUTOMOTIVE INC                                        CLARKLJONES                                                            ovy
                                                                      JONES SCHNEIDER                                 MI SOURI DEPARTME~O~r
                                                                                                                                        UNd~i
                                                                                                                      CO 1MF~~     il ~
                                                                      AND STEVENS LLC
                                                                      11 NORTH 7TH STREET
                                                                vs.   COLUMBIA, MO 65201
 Defendant/Respondent:                                                Court Address:
 TRAVELERS CASUALTY INSURANCE                                         705 E Walnut
 COMPANY OF AMERICA                                                   COLUMBIA, MO 65201
 Nature of Suit:
 CC Breach of Contract                                                                                                                   File Stam
                                                            Summons in Civil Case
  The State of Missouri to: TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
                            Alias:
 C/O DIRECTOR OF INSURANCE
 301 W HIGH STREET, ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF          You are summoned to appear before this court and to file your pleading to the petition, a
                ~uRT p~
               G     r                  copy of Which is attached, and to serve a copy of your pleading upon the attorney for
                                        plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                        exclusive of the da Y of service. If Y ou fail to file Y our pleadin9~ 1ud9ment bY default ma Y
                •~.,~~% a               be taken against you for the relief demanded in the petition.

             soon►E COUNTY
                                                       ' 5/24/2029                                      /s/Kelly Chamberlin
                                                            Date                                                  Clerk
                                         Further Information:
                                                                 Sheriff's or Server's Return
        Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
        I certify that I have served the above summons by: (check one)
        ❑ delivering a copy of the summons and a copy of the petition to the defendanUrespondent.
        ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                         , a person of the defendant's/respondent's family over the age of
              15 years who permanently resides with the defendant/respondent.
        ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                             (name)                                                            (title).
        ❑    other:

        Served at                                                                                                                         (address)
        in                                           (County/City of St. Louis), MO, on                               (date) at                (time).


                         Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                     Must be sworn before a notary public if not served by an authorized officer:
                                      Subscribed and sworn to before me on                                                (date).
                (Seal)
                                      My commission expires:
                                                                             Date                                     Notary Public
  Sheriff's Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff's Deputy Salary
  Supplemental Surcharge      $      10.00
  Mileage                     $                    (_      miles @ $.       per mile)
  Total                       $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-536                    1 of 1            Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                         Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 3 of 9
                                                                        21BA-CV01757

                 IN THE CIRCUIT COURT OF BOONE COUNTY, MISSOURI

WEIL TIRE & AUTOMOTIVE, INC.,

                       Plaintiff,

0                                                 Case No.

TRAVELERSCASUALTY
INSURANCE COMPANY OF
AMERICA,
Serve:                                                                                         Li
                                                                                               py
Director of Insurance- Chlora
Lindley-Meyers,
301 W High Street, Room 530
Jefferson City, MO 65101

                       Defendant

                                       PETITION

          COMES NOW Plaintiff, by and through undersigned counsel, and for its cause of
    action against Defendant states as follows:
          1.     Plaintiff is a Missouri corporation which at all times relevant herein was
    the lessee of the property at 1501 Old Hwy 63 South, Columbia, Missouri 65201 located
    in Boone County, Missouri (hereinafter "the Premises").
          2.     Defendant Travelers Casualty Insurance Company of America is an
    insurance company engaged in the business of property and casualty insurance and is
    licensed to do business in the state of Missouri.
          3.     Defendant is engaged in the selling of policies of liability, property and
    casualty insurance in this state and therefore amenable to service of process as allowed
by RSMo § 375.906(2) and Rule 54.15 by service on the Director of Insurance.
          4      Jurisdiction is proper in the state of Missouri pursuant to RSMo §
    506.500(5) in that this lawsuit pertains to a contract for a policy of insurance entered
    into between Plaintiff and Defendant to insure property located within the state of
1VIissouri.
          5.     Venue is proper in this Court pursuant to RSMo § 508.010 in that the




           Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 4 of 9
property for which the policy of insurance was procured is located in Boone County,
Missouri and Plaintiff was first injured in Boone County, Missouri.
        6.    Plaintiff purchased a policy of insurance from Defendant (hereinafter the
"Policy"), to insure against losses to its business personal property, inventory, loss of
income and other items in connection with Plaintiff"s business located at 1501 Old Hwy
63 South, Columbia, 1VIissouri 65201 (hereinafter "the Premises") as set forth in the
Policy, which was in effect when the underlying covered event occurred.
        7.    The Policy promised to insure Plaintiff against losses caused by fire.
        S.    The Policy was numbered I-680-3643R772-ACJ-10 with effective coverage
dates of June 17, 2010 through June 17, 2011 (hereinafter "the Coverage Term").
        9.    The limit of insurance with respect to Plaintiff's coverage under the terms
and conditions of the Policy was $2,000,000.00 at the time the Policy was issued and for
the duration of the Coverage Term.
        10.   On or about May 24, 2011, a date within the Coverage Term, Plaintiff
sustained losses as a result of a fire at the Premises.
        11.   The aforementioned fire was a"covered peril" within the terms of the Policy
and for which coverage was provided pursuant to the terms and conditions of the Policy.
        12.   Subsequent to May 24, 2011, Defendant agreed to, and in fact did, pay for
some of the Plaintiff"s losses attributable to the fire which occurred on or about May 24,
2011.
        13.   To date, Defendant has paid to Plaintiff the total amount of $354,886.78 in
connection with damages to the Premises sustained attributable to the fire on or about
May 24, 2011.
        14    This aforementioned amount does not adequately compensate Plaintiff for
its actual losses in that the damages to its business personal property, inventory, loss of
income and other items covered under the Policy exceed $354,886.78.
        15.   Despite Plaintiff's repeated demands, no additional monies have been paid
to Plaintiff on account of Plaintiff's losses attributable to the fire which occurred on or
about May 24, 2011.
        16.   Following the fire which occurred on or about May 24, 2011, Plaintiff took




        Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 5 of 9
                                                                                              m
                  .                   •                                                       ~
                                                                                              0
                                                                                              ~
                                                                                              ~
                                                                                              ~
                       .                                                                      ~

appropriate and necessary measures to protect it's insurable property from further            ro
                                                                                              ~
damage or loss.                                                                               ~
                                                                                              0
      17.     Following the fire which occurred on or about May 24, 2011, Plaintiff timely    ~
notified Defendant of the occurrence.                                                         ~
                                                                                              ~
      18.    As of May 24, 2011 and at all relevant times herein, Plaintiff has been          w
                                                                                              ~
current with respect to its premium payments in connection with the Policy and has at         N
                                                                                              ,
all times herein adhered to all other material obligations imposed upon Plaintiff as set      W
forth in the Policy.                                                                          ~
                                                                                              ~
                                COUNT I— Breach of Contract                                   ?
      19.    Plaintiff incorporates by reference each and every preceding allegation as
if they were fully stated herein.
      20.    On or about June 17, 2010, Defendant accepted the Policy with Plaintiff for
a period of one year, up to and including June 17, 2011.
      21.    The Policy provided up to $2,000,000.00 in coverage to Plaintiff as set forth
in the declarations section of the Policy.
      22.    Plaintiff has met all of its contractual obligations by fully paying all
premiums due in connection with the Policy and otherwise adhering to all material
obligations imposed upon Plaintiff in connection therewith.
      23.    Following the fire which occurred on or about May 24, 2011, Plaintiff made
timely demand for payment upon Defendant for its losses sustained.
      24     Defendant has breached its contract with Plaintiff in the following respects:
             a.       By failing and/or refusing to pay the total amount of the losses
incurred by Plaintiff associated with repair and/or replacement of Plaintiff's business
personal property and inventory.
             b.       By failing and/or refusing to adequately compensate Plaintiff for its
loss of income as required pursuant to the terms and conditions of the Policy.
             C.       By failing and/or refusing to pay Plaintiff's operating expenses when
they came due during the period Plaintiff was not able to conduct business at the
Premises as a result of the fire which occurred on or about 1VIay 24, 2011.
     25.     As a direct and proximate result of the Defendant's breach of contract as




       Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 6 of 9
                                            1




 set forth above, Plaintiff has suffered harm and damage in an amount in excess of the
 jurisdictional minimum of this Court.
      WHEREFORE, Plaintiff prays for judgment in its favor and against Defendant
 for its actual damages incurred herein, for pre-judgment interest at the statutory rate
 of 9.0% per annum, for its costs expended herein and for such other and further relief
 as the Court deems just and proper.
                                 COUNT II — Vexatious Refusal
      26.     Plaintiff incorporates by reference each and every preceding allegation as
if they were fully stated herein.
      27.    The Policy conferred a duty upon Defendant to provide coverage to Plaintiff
for losses incurred to the Premises resulting from fire, such as the one which occurred on
or about May 24, 2011, during the Coverage Term.
      28.    Defendant has breached its duty by failing and/or refusing to pay to Plaintiff
the total amount of its losses as more fully described in Paragraph 24, above, despite the
applicable limits of coverage not having been reached.
      29.    RSMo § 375.420 provides as follows:
             In any action agalnst any insurance company to recover the amount of any
      loss under a polzcy of automobile, fire, cyclone, lightening; llfe, health, accident,
      employers' llability, burglary, theft, embezzlement, fidelity, indelnnity, marine or
      other insurance except automobile liabllity Insurance, if it appears fi-om the
      evidence that such company has refused to pay such loss without reasonable cause
      or excuse, the court or jury may, in addltion to the amount thereof and interest,
      allow the plaintiff damages not to exceed twen ty percent of the first fifteen h undred
      dollars of the loss, and then percent of the amount of the loss In excess offfteen
      hundred and a reasonable attorney's fee; and the court shall enter judgment for the
      aggregate sum found in the verdict.

      30.    The acts of Defendant as aforesaid throughout this Petition in refusing to pay
Plaintiff the total amount of its losses incurred as a result of the fire are without just
reasonable cause or excuse and therefore entitle Plaintiff to statutory damages, including
penalties and attorney's fees.
      WHEREFORE, Plaintiff prays for judgment against Defendant for 20% of the first
$1,500.00 of its loss and 10% of the amount in excess of $1,500.00, together with Plaintiff's
reasonable attorney's fees and court costs and for such other and further relief as the Court




        Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 7 of 9
deems just and proper.


                                 Respectfully Submitted,


                                 /s/ Clark L. Jones
                                  CLARK L. JONES                                 #61463
                                 Rule 55.03(a) Certificate: Original signed by Clark L. Jones
                                 JONES, SCHNEIDER AND STEVENS, LLC
                                 11 North Seventh Street
                                 Columbia, MO 65201
                                 Phone No. (573) 449-2451
                                 Fax No. (573) 443-8620
                                 E-mail: cli@11-71aw.com

                                 Attorney for Plain tzff




       Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 8 of 9
                                                                                                                            U.S.POSTAGE;7;     PITN_YGCWES
                                                                                                      ;~,:..,_,,., ;°'•~...: ~:; —:..---_~_•.==___-'-~~'.`---=~
MISSOURI DEPARTMENT OF COMMERCE AND INSURANCE
PO BOX 690                                                                                            F~i,`z:"~~ ~:~-; °~': ziP 65100
                                                                                                                            02
JEFFERSON CITY, M0 65102-0690                                                                              -- F 'r ~"~s 00003~390tr~ ,~1~1Yr ~27
                                                                                                      p,t •~
                                                                                                      ~':                                             c~
                                                                                                                                               r a 1 2021


                                                   7014 7,820 0000 3629 8551




                            C~aSSMp~I
                 \8Sl

                                                                          TRAVELERSCASUALTY
                                                                          INSURANCE COMPANY OF
                                                                          AMERICA
                                                                          CSC—LAWYERS
                                                                          INCORPORATION SERVICE CO.
                                                                          221 BOLIVAR STREET
                                                                          JEFFERSON CITY, MO fi5101

                                                                                                           ~F~ •'~~J' :r'




                                   Case 2:21-cv-04124-WJE Document 1-2 Filed 06/21/21 Page 9 of 9
